                                                                                                   E-FILED
                                                                       Monday, 08 July, 2019 10:22:48 PM
                                                                           Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS

CURTIS LOVELACE, LOGAN LOVELACE,
LINCOLN LOVELACE & CHRISTINE
LOVELACE ON BEHALF OF HER MINOR
SON LARSON LOVELACE,

                      Plaintiffs,
       v.                                           Case No. 17 CV 01201

DET. ADAM GIBSON, POLICE CHIEF                      The Honorable Judge Sue Myerscough
ROBERT COPLEY, SGT. JOHN SUMMERS,
LT. DINA DREYER, DET. ANJANETTE
BISWELL, UNKNOWN QUINCY POLICE
OFFICERS, GARY FARHA, CORONER                       ORAL ARGUMENT AND HEARING
JAMES KELLER, THE CITY OF QUINCY,                   REQUESTED
AND COUNTY OF ADAMS,

                      Defendants.

            QUINCY DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       NOW COME Det. Adam Gibson, Police Chief Robert Copley, Sgt. John Summers, Lt.

Dina Dreyer, Det. Anjanette Biswell, and the City of Quincy (hereinafter “the Quincy

Defendants”), and move this Court pursuant to Rule 56 of the Federal Rules of Civil Procedure,

for summary judgment in their favor, and in support of that Motion state the following:

       1.     Plaintiffs have filed an eleven-count Complaint against defendants seeking

recovery under federal and state law arising out of his arrest and prosecution for the murder of

Corey Lovelace on February 14, 2006.

       2.     In Count I, plaintiff Curtis Lovelace alleges a due process violation by all

defendants under 42 U.S.C. §1983 for failure to make required disclosures under Brady v.

Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963).




                                                1
        3.      In Count II, plaintiff Curtis Lovelace alleges a malicious prosecution claim under

42 U.S.C. §1983 against all defendants for initiating, continuing, and perpetuating judicial

proceedings against him without any probable cause to do so.

        4.      In Count III, plaintiffs Logan, Lincoln and Larson Lovelace allege unlawful

detention against the Quincy Defendants under 42 U.S.C. §1983.

        5.      Count IV alleges a conspiracy count against all individual defendants under 42

U.S.C. §1983 for conspiracy to deprive plaintiffs of their constitutional rights.

        6.      In Count V, plaintiffs Logan, Lincoln and Larson Lovelace allege a state law

claim for false imprisonment against the Quincy Defendants.

        7.      In Count VI, plaintiffs allege a claim for failure to intervene against all defendants

under 42 U.S.C. §1983.

        8.      Count VII alleges a state law claim for intentional infliction of emotional distress

by all plaintiffs against all defendants.

        9.      Count VIII alleges a state law claim for malicious prosecution by plaintiff Curtis

Lovelace against all defendants.

        10.     In Count IX, plaintiffs alleges a state law claim for civil conspiracy against all

individual defendants.

        11.     Counts X and XI are derivative claims brought by all plaintiffs against all

defendants for respondeat superior and indemnification of the individual defendants.

        12.     In addition, counsel for plaintiffs has indicated to the undersigned counsel that

plaintiffs are voluntarily dismissing defendant Det. Anjanette Biswell from the case.

        13.     Defendants are not moving for summary judgment on Counts III and V brought

by Logan, Lincoln, and Larson Lovelace, but for all of the reasons set forth in the Quincy



                                                  2
Defendants’ Memorandum of Law in Support of their Motion for Summary Judgment, the

Quincy defendants are entitled to summary judgment on all of plaintiffs’ other claims.

       WHEREFORE, Defendants Det. Adam Gibson, Police Chief Robert Copley, Sgt. John

Summers, Lt. Dina Dreyer, and the City of Quincy, pray that this court enter judgment in their

favor and against the plaintiffs, and for an order dismissing Det. Anjanette Biswell as a

defendant in this case.

                                            Respectfully submitted,

                                             /s/ Ellen K. Emery
                                            ELLEN K. EMERY / ARDC# 6183693
                                            One of the attorneys for Defendants
                                            Adam Gibson, Robert Copley, John Summers,
                                            Dina Dreyer, Anjanette Biswell and
                                            the City of Quincy


Thomas G. DiCianni (ARDC #3127041)
Ellen K. Emery (ARDC # 6183693)
Justin DeLuca (ARDC #6308867)
ANCEL GLINK, P.C.
Attorneys for Quincy Defendants
312 782-7606/Fax: 312 782-0943
tdicianni@ancelglink.com
eemery@ancelglink.com
jdeluca@ancelglink.com




                                                3
                               CERTIFICATE OF SERVICE

       The undersigned, one of the attorneys of record herein, hereby certifies that on July 8,

2019, the foregoing QUINCY DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

was e-mailed to the below counsel of record:

Jonathan Loevy                                 jon@loevy.com

Tara Thompson                                  tara@loevy.com

James Hansen                                   jhansen@srnm.com

Daniel McCleery                                dmccleery@srnm.com

James L. Palmer                                jpalmer@slpsd.com; smast@slpsd.com



                                           /s/ Ellen K. Emery
                                           ELLEN K. EMERY / ARDC# 6183693
                                           ANCEL, GLINK, P.C.
                                           140 South Dearborn Street, Sixth Floor
                                           Chicago, Illinois 60603
                                           Telephone:     (312) 782-7606
                                           Facsimile:     (312) 782-0943
                                           E-Mail:        eemery@ancelglink.com




                                                 4
